IDETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority	
2.	The present application is a divisional of application 16781784 filed 02/04/2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
3.	Claim(s) 1 – 2, 5, 7 – 8, 11, 13 – 14, 17, 19 – 20, 23, and 25 - 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3GPP ‘481 (3GPP TSG RAN WG1 Meeting #92 R1-1803481)

	Regarding claim 1, 3GPP ‘481 discloses a discussion of the relevant wireless standard. Specifically, 3GPP ‘481 discloses a method of wireless communication at a user equipment (UE) (UE; see section 4.5.1), comprising: 
	receiving a downlink shared channel transmission from a base station (UE receives PDSCH; see section 4.5.1; the Examiner notes that the PDSCH is downlink, i.e. from a BS); 
	determining, based on a beam used to receive the downlink shared channel transmission, a default uplink transmit beam for transmitting an uplink transmission (default spatial relation for PUSCH is assumed before it is configured, and can be determined by using framework for PDSCH; see section 4.3.2; the Examiner notes that the spatial relation links particular reference signals (and therefore beams) together; DL RS (e.g. DL RS for PDSCH) can be used as a candidate RS for linking to PUSCH; see section 4.3.2) 
	the determining of the default uplink transmit beam including selecting a beam corresponding to a lowest transmission configuration indication (TCI) state identifier of activated states associated with the downlink shared channel transmission (DL RS (e.g. DL RS for PDSCH) can be used to indicate candidate beam for default PUSCH; see section 4.3.2; PDSCH TCI framework can be used for determining default PUSCH beam; see section 4.3.2; default PDSCH TCI state should be lowest CORESET (i.e. lowest TCI); see section 4.5.1; the Examiner notes in context that this would be understood as the lowest activated state, as a deactivated state would not be used) and 
	transmitting, to the base station, the uplink transmission on the default uplink transmit beam (transmission of PUSCH; see section 4.3.2; default spatial relation (i.e. beam) is used for PUSCH; see section 4.3.2).

	Regarding claims 2, 8, 14, and 20, 3GPP ‘481 discloses the subject matter of the parent claim(s), as noted above. 3GPP ‘481 further discloses 
	wherein the uplink transmission comprises at least one of an uplink control channel, a sounding reference signal (SRS), or a scheduling request (SR) (SRS; see section 4.3.2).

	Regarding claims 5, 11, 17, and 23, 3GPP ‘481 discloses the subject matter of the parent claim(s), as noted above. 3GPP ‘481 further discloses 
	wherein parameters for the default uplink transmit beam correspond to the beam used to receive the downlink shared channel transmission (default spatial relation for PUSCH is assumed before it is configured, and can be determined by using framework for PDSCH; see section 4.3.2; the Examiner notes that the spatial relation links particular reference signals (and therefore beams) together; DL RS (e.g. DL RS for PDSCH) can be used as a candidate RS for linking to PUSCH; see section 4.3.2)

	Regarding claim 7, 3GPP ‘481 discloses an apparatus for wireless communication at a user equipment (UE) (UE; see section 4.5.1), comprising: 
	a memory (UE; see section 4.5.1; the Examiner understands a UE as comprising memory); and 
	at least one processor coupled to the memory (UE; see section 4.5.1; the Examiner understands a UE as comprising a processor coupled to memory) and configured to: 
		receive a downlink shared channel transmission from a base station (UE receives PDSCH; see section 4.5.1; the Examiner notes that the PDSCH is downlink, i.e. from a BS);
		determine, based on a beam used to receive the downlink shared channel transmission, a default uplink transmit beam for transmitting an uplink transmission (default spatial relation for PUSCH is assumed before it is configured, and can be determined by using framework for PDSCH; see section 4.3.2; the Examiner notes that the spatial relation links particular reference signals (and therefore beams) together; DL RS (e.g. DL RS for PDSCH) can be used as a candidate RS for linking to PUSCH; see section 4.3.2) 
		the determination of the default uplink transmit beam including selecting a beam corresponding to a lowest transmission configuration indication (TCI) state identifier of activated states associated with the downlink shared channel transmission (DL RS (e.g. DL RS for PDSCH) can be used to indicate candidate beam for default PUSCH; see section 4.3.2; PDSCH TCI framework can be used for determining default PUSCH beam; see section 4.3.2; default PDSCH TCI state should be lowest CORESET (i.e. lowest TCI); see section 4.5.1; the Examiner notes in context that this would be understood as the lowest activated state, as a deactivated state would not be used) and 
		transmit, to the base station, the uplink transmission on the default uplink transmit beam (transmission of PUSCH; see section 4.3.2; default spatial relation (i.e. beam) is used for PUSCH; see section 4.3.2).

	Regarding claim 13, 3GPP ‘481 discloses a method of wireless communication at a base station (gNB; see section 4.1.5), comprising: 
	transmitting, to a user equipment (UE), a downlink shared channel transmission on a downlink beam (UE receives PDSCH; see section 4.5.1; the Examiner notes that the PDSCH is downlink, i.e. from a BS)
	selecting a beam to monitor for receiving an uplink transmission based on the downlink beam (default spatial relation for PUSCH is assumed before it is configured, and can be determined by using framework for PDSCH; see section 4.3.2; the Examiner notes that the spatial relation links particular reference signals (and therefore beams) together; DL RS (e.g. DL RS for PDSCH) can be used as a candidate RS for linking to PUSCH; see section 4.3.2), the selected beam for monitoring corresponding to a lowest transmission configuration indication (TCI) state identifier of activated TCI states associated with the downlink shared channel transmission (DL RS (e.g. DL RS for PDSCH) can be used to indicate candidate beam for default PUSCH; see section 4.3.2; PDSCH TCI framework can be used for determining default PUSCH beam; see section 4.3.2; default PDSCH TCI state should be lowest CORESET (i.e. lowest TCI); see section 4.5.1; the Examiner notes in context that this would be understood as the lowest activated state, as a deactivated state would not be used)  
	receiving, from the UE, the uplink transmission on the selected beam (transmission of PUSCH; see section 4.3.2; default spatial relation (i.e. beam) is used for PUSCH; see section 4.3.2).

	Regarding claim 19, 3GPP ‘481 discloses an apparatus for wireless communication at a base station (gNB; see section 4.1.5), comprising: 
	a memory (gNB; see section 4.1.5; the Examiner understands a gNB as comprising memory); and 
	at least one processor coupled to the memory (gNB; see section 4.1.5; the Examienr understands a gNB as comprising a processor coupled to the memory) and configured to: 
		transmit, to a user equipment (UE), a downlink shared channel transmission on a downlink beam (UE receives PDSCH; see section 4.5.1; the Examiner notes that the PDSCH is downlink, i.e. from a BS)
		select a beam to monitor for receiving an uplink transmission based on the downlink beam (default spatial relation for PUSCH is assumed before it is configured, and can be determined by using framework for PDSCH; see section 4.3.2; the Examiner notes that the spatial relation links particular reference signals (and therefore beams) together; DL RS (e.g. DL RS for PDSCH) can be used as a candidate RS for linking to PUSCH; see section 4.3.2), the selected beam for monitoring corresponding to a lowest transmission configuration indication (TCI) state identifier of activated TCI states associated with the downlink shared channel transmission (DL RS (e.g. DL RS for PDSCH) can be used to indicate candidate beam for default PUSCH; see section 4.3.2; PDSCH TCI framework can be used for determining default PUSCH beam; see section 4.3.2; default PDSCH TCI state should be lowest CORESET (i.e. lowest TCI); see section 4.5.1; the Examiner notes in context that this would be understood as the lowest activated state, as a deactivated state would not be used)   
		receive, from the UE, the uplink transmission on the selected beam (transmission of PUSCH; see section 4.3.2; default spatial relation (i.e. beam) is used for PUSCH; see section 4.3.2).

	Regarding claims 25 – 28, 3GPP ‘481 discloses the subject matter of the parent claim(s), as noted above. 3GPP ‘481 further discloses:
	wherein the UE determines the default uplink transmit beam based on an absence of a configuration of the uplink transmit beam by the base station for the uplink transmission (default spatial relations (i.e. beams) need to be assumed prior to configuration; see sections 4.3.1 – 4.3.2)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 3 – 4, 9 – 10, 15 – 16, and 21 - 22 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP ‘481 (3GPP TSG RAN WG1 Meeting #92 R1-1803481) in view of 3GPP ‘867 (3GPP TSG RAN WG1 Meeting #94bis R1-1811867).
	
	Regarding claims 3, 9, 15, and 21, 3GPP ‘481 discloses the subject matter of the parent claim(s), as noted above. 3GPP ‘481 further discloses 
	wherein the determining of the default uplink transmit beam for transmitting the uplink transmission comprises determining a first default uplink transmit beam for transmitting the uplink control channel, the method further comprising (default spatial relation (i.e. beam) is needed for PUCCH/PUSCH; see sections 4.3.1 and 4.3.2): 
	3GPP ‘481 does note explicitly disclose determining a second default uplink transmit beam for transmitting the SRS.

	3GPP ‘867 discloses a discussion around the relevant wireless standard. Specifically, 3GPP ‘867 discloses determining a second default uplink transmit beam for transmitting the SRS (default spatial relations (i.e. beam) is needed for SRS; see section 2.2).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of 3GPP ‘481 with 3GPP ‘867 by specifying that another default beam is needed for the SRS. One of ordinary skill in the art would have found it obvious to do so, as the issue with unconfigured spatial relations for particular channels is germane to the transmission of the SRS, as well. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

	Regarding claims 4, 10, 16, and 22, 3GPP ‘481 and 3GPP ‘867 teach the subject matter of the parent claim(s), as noted above. 3GPP ‘481 does not explicitly disclose the limitations of claim 4; however, 3GPP ‘867 further discloses:
	wherein the first default uplink transmit beam is the same as the second default uplink transmit beam (PUSCH and SRS can have same assumptions used for default beams; see section 2.2)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of 3GPP ‘481 with 3GPP ‘867 by incorporating the idea of having the PUSCH or PUCCH use the same beam as the SRS. One of ordinary skill in the art would have found it obvious to do so, as the point of the disclosure in 3GPP ‘481 is to use the QCL relationships between beams to ease configuration; given that the SRS and PUCCH/PUSCH can be QCL, it would make sense that they could use the same beam. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

5.	Claim(s) 6, 12, 18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP ‘481 (3GPP TSG RAN WG1 Meeting #92 R1-1803481) in view of Zhou (US 20190075014 A1)

	Regarding claims 6, 12, 18, and 24, 3GPP ‘481 discloses the subject matter of the parent claim(s), as noted above. 3GPP ‘481 further discloses:
	… the determining of the default uplink transmit beam is based on the corresponding beam used for receiving respective downlink shared channel transmissions (default spatial relation for PUSCH is assumed before it is configured, and can be determined by using framework for PDSCH; see section 4.3.2; the Examiner notes that the spatial relation links particular reference signals (and therefore beams) together; DL RS (e.g. DL RS for PDSCH) can be used as a candidate RS for linking to PUSCH; see section 4.3.2)
	3GPP ‘481 does not explicitly disclose multiple TRPs.

	Zhou discloses subject matter relating to beam management for TRPs. Specifically, Zhou discloses:
	wherein the UE communicates with a plurality of transmit-receive points (TRPs), and wherein for each TRP (UE communicates with multiple TRPs; see paragraph [0146] and Fig. 23)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of 3GPP ‘481 with Zhou by incorporating the idea of multiple TRPs. One of ordinary skill in the art would have found it obvious to do so, as this would provide better coverage and reliability. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A) Guo - US 20180343653 A1 – Beam Indication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825. The examiner can normally be reached M - R 08:00 - 16:00; F 08:00 - 12:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 2464                  

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464